Order, Supreme Court, New York County, entered on February 4, 1976, denying defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously reversed, on the law, and motion granted, with $60 costs and disbursements to appellants. The purportedly libelous statements were contained in an affidavit submitted by the defendant vice-president of defendant, Banco De Ponce, in opposition to a motion made by the corporate plaintiff for summary judgment and in support of Banco’s cross motion for summary judgment in an earlier Civil Court action. While the language so utilized may have been professionally ill advised, it was, in the context used, pertinent and, hence, absolutely privileged. (Seltzer v Fields, 20 AD2d 60, affd 14 NY2d 624.) Concur&emdash;Stevens, P. J., Markewich, Birns, Silverman and Capozzoli, JJ.